DETAILED ACTION
This Office action is regarding Applicant's claims filed 8 December 2021 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is a First Action Allowance. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 8 December 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 9 and 15, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [The applicant made amendments suggested by Examiner Lu to overcome the US.C. 112(b) rejection through removing “is for..” terminology and also added a distinction for the data sink associated with the audit port, thus overcoming the Buxbaum et al. (US 2012/0054255), Rossi et al. (US 2014/0273930) and Douros et al. (US 2012/0216073) cited arts] does not disclose, in combination, the steps in independent claims 1, 9 and 15 of:
“wherein the input port receives one or more of the input records with a specified relationship to the one or more data records representing the transaction;
wherein the audit port provides audit data describing at least a portion of the transaction that has taken place;
wherein the audit port stores audit data in a data sink that is distinct from a data sink that stores output from the output port;
wherein the output port provides one or more output records;
wherein at least one of the plurality of components is configured to execute prior to execution of the given component;

when an error occurs during processing of one or more of the input records by the given component during the execution of the given component, 
restoring a state of the at least one of the plurality of components to the saved state; and 
based on the restored state, recovering at least some of the audit data for the given component of the dataflow graph;
providing, on the audit port, the at least some of the recovered audit data describing at least the portion of the transaction”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

12/15/2021